Citation Nr: 1109788	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-40 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for degenerative disc disease of the cervical, thoracic, and lumbar spine (claimed as degenerative joint disease, C3-5, T5-12, L3-5 and paraplegia).  In January 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2007.  His case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

In June 2008, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2008, the Board remanded the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical, thoracic, and lumbar spine to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

In the September 2008 Board remand, the AMC was ordered to obtain any identified private and VA treatment records.  A November 2008 letter to the Veteran requested that he identify any outstanding treatment records.  The Veteran did not respond to this letter.  As such, the AMC did not obtain any private or VA treatment records.  At his hearing, however, the Veteran testified that he had been treated at the VA Medical Center (VAMC) in Augusta, Georgia.  The AMC did not associate treatment records from this facility with the claims file, nor is there any indication that they attempted to do so.  As such, the claim must be remanded to obtain any updated treatment records from the Augusta VAMC in compliance with the Board's September 2008 remand directive.

The Board also notes that at his hearing the Veteran reported that his first back surgery was in 1990 or 1991 at Jackson Hospital in Montgomery and that he thought those records had been obtained.  The available record, however, does not include records related to a back surgery in 1990 or 1991.  As any records associated with the surgerical treatment of a thoracolumbar spine disorder in 1990 or 1991 would be pertinent to the Veteran's claim, he should be requested to provide copies of those records or to provide sufficient information and authorization for VA to assist him in obtain them.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2006.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was also provided notice as to these matters.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to his appeal.  He should be specifically requested to either provide copies of the records of any treatment for back surgery in 1990 or 1991 at Jackson Hospital in Montgomery, Alabama, or to provide the necessary authorization for VA to assist him in obtaining those records.  

After the Veteran has signed the appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Copies of updated treatment records from the Augusta VA Medical Center, covering the period from July 2006 to the present, should be obtained and added to the claims folder.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for degenerative disc disease of the cervical, thoracic, and lumbar spine should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


